Citation Nr: 1414546	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, claimed as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board observes that, in addition to the claimed PTSD, the medical evidence of record also indicates a diagnosis of adjustment disorder with depressed mood.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is not restrained to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

The Veteran asserts entitlement to service connection for a heart condition, hypertension, and diabetes mellitus, type II, as a result of herbicide exposure during his military service.  Specifically, he testified that he was exposed to herbicides while performing his duties as a munitions maintenance specialist stationed in Thailand.  See, e.g., the June 2013 Board hearing transcript, pg. 9.  He additionally contends that he was exposed to herbicides sprayed at the perimeter of the base on which he was stationed in Thailand.  Id. at pgs. 9-10.

To this end, the Board recognizes that some of the Veteran's service personnel records have been associated with his claims file.  However, these records appear to be incomplete and no formal finding has been made with regard to the missing records.  Accordingly, the Board finds that the Veteran's service personnel records may be pertinent to the pending claims and should be obtained, to the extent possible.  The Board additionally notes that the Veteran's service treatment records do not include a separation examination; as such, any outstanding service treatment records should also be requested and obtained upon remand, to the extent possible.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran was afforded a VA examination in June 2011, at which time the examiner noted the Veteran's claimed military stressors; specifically, seeing enemy soldiers at the bomb dump one night while stationed in Thailand, fear of enemy attack, and the recovery of the bodies of three fellow soldiers following the crash of a B-52 while he was stationed at Sawyer Air Force Base.  See the VA examination report dated June 2011; see also the June 2013 Board hearing transcript, pgs. 2-3.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also confirmed a diagnosis of adjustment disorder with depressed mood.  As to the question of medical nexus, the examiner opined, "[h]is current depressive symptoms do not appear to be related to his military service . . . His mental health symptoms appear to have begun after he experienced a heart attack and a few years later lost his job."

Thus, the June 2011 VA examiner's opinion was somewhat speculative with regard to the question of whether it is at least as likely as not that the currently diagnosed adjustment disorder with depressed mood had its onset in service or is otherwise related to the Veteran's military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

There is no other competent evidence of medical nexus currently of record with respect to the claimed acquired psychiatric disorder.  As such, the claim presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should be afforded a VA examination to address the outstanding question of nexus pertaining to the acquired psychiatric disorder claim.

In addition, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at any VA facility, since January 2013.  All such available documents should be associated with the claims file.

2.  Contact the appropriate records custodians in order to obtain the Veteran's complete service personnel records and service treatment records.  Any response should be associated with the Veteran's claims file.  If any such records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3.  Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.
(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include adjustment disorder with depressed mood had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.
4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

